DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2017/0033702, refer to attached translation) in view of Lee (US 7,076,967, hereinafter Lee’967).
Regarding claim 15, Lee discloses a refrigerator comprising:
a first storage room (11);
a second storage room (15) positioned below the first storage room (11);

a first flow path (formed by the cool air behind duct 20a that flows from the evaporator and can enter through 23) for guiding the cool air from an evaporator to the first storage room (refer to par. 52); 
a second flow path (formed by the air entering through 31) for guiding the cool air to the cooling space (from cooling container 18a); and
a partition wall (in the instant case, shutter 40 is being considered as the partition wall) that partitions the second flow path from the first flow path in the first forward direction (said partition wall 40 being positioned towards the forward direction as can be seen from Fig. 4) to prevent cool air of the first flow path  from entering the second flow path (refer to the last sentence of par. 59, wherein cool air is prevented from entering the second flow path since the partition wall closes the communication port 28 between the second flow path which is cool air entering through 31 and the first flow path which is the air that flows from the evaporator behind duct 20a).
While Lee discloses an evaporator configured to generate cool air (refer to par. 53), Lee fails to explicitly disclose wherein the second storage room includes the evaporator.

One having ordinary skill in the art of refrigeration would recognize that by providing the second storage room including the evaporator, it will increase the storage space in the first storage room.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Lee such that the second storage room includes the evaporator, in order to increase the storage space in the first storage room in view of the teachings by Lee’967 along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 16, Lee as modified meets the claim limitations as disclosed above in the rejection of claim 15. Further, Lee as modified discloses a flow control unit (refer to case control 30a, which includes knob 50a) movably positioned on the first flow path (since it opens and closes the passage of cool air from the first flow path) and configured to adjust a degree of opening of the first flow path (by the knob 50a adjusting a degree of opening from ports 28); and a knob (50a) configured to adjust a position of the flow control unit and positioned above the cooling container (refer to par. 49, and Figs. 2 and 6a, wherein the upper part of the knob that fits through cutout 34a is located above the cooling container).

Regarding claim 19, Lee as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Lee as modified discloses wherein the flow control unit comprises: 
a case (refer to the case as can be seen from Fig. 4) including a flow control hole (28) that is positioned between the first flow path and the second flow path and configured to allow the cool air to pass through; and
a flow control member (51a) slidingly coupled with the case (through slot 54a) and configured to adjust a size of the flow control hole (refer to Figs. 6a-6b).

Regarding claim 20, Lee discloses a refrigerator comprising:
a first storage room (11);
a second storage room (15) positioned below the first storage room (11);
an evaporator (refer to par. 3) configured to generate cool air;
a cooling container (18a) positioned in the inside of the first storage room (11) and forming a cooling space maintained at a temperature that is different from a temperature of the first storage room (refer to par. 48, wherein cooling container 18a is maintained at a relatively low temperature close to 0°C in the first storage room);
a flow control member (refer to tip 57a that is exposed to the outside through cutout 34a) positioned on a flow path for guiding cool air generated by the evaporator to the cooling space and configured to adjust a degree of opening of the flow path (cool air flowing through 28);

a partition wall (40) partitioning the cool air outlet (31) from the flow path to prevent cool air below the flow control member from discharging to the cool air outlet.
While Lee discloses the evaporator configured to generate cool air (refer to par. 53), Lee fails to explicitly disclose wherein the evaporator is positioned in the second storage room.
However, Lee’967 teaches that it is known in the art of refrigeration (refer to Fig. 7), a first storage room (52) and a second storage room (51) positioned below the first storage room, and an evaporator (65) positioned in the second storage room.
One having ordinary skill in the art of refrigeration would recognize that by providing the evaporator positioned in the second storage room, it will increase the storage space in the first storage room.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Lee such that the evaporator is positioned in the second storage room.

Allowable Subject Matter
Claims 1 and 4-14 are allowed.
 Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The drawing objections as set forth on pages 2-3 of the Office Action mailed on 06/24/2021, has been withdrawn by the Examiner in view of newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ANA M VAZQUEZ/Examiner, Art Unit 3763